--------------------------------------------------------------------------------

Exhibit 10.13


SEVENTH AMENDMENT TO THE
INDIVIDUAL ACCOUNT RETIREMENT PLAN
FOR
BARGAINING UNIT EMPLOYEES
AT THE CAMERON INTERNATIONAL CORPORATION
BUFFALO, NEW YORK PLANT
(As Amended and Restated Effective as of January 1, 2008)
 
WHEREAS, CAMERON INTERNATIONAL CORPORATION (the “Company”) has heretofore
adopted the INDIVIDUAL ACCOUNT RETIREMENT PLAN FOR  BARGAINING UNIT EMPLOYEES AT
THE CAMERON INTERNATIONAL CORPORATION BUFFALO, NEW YORK PLANT, as amended and
restated effective as of January 1, 2008 (the “Plan”) for the benefit of its
eligible employees;
 
WHEREAS, the Company desires to amend the Plan to conform to reflect the
applicable provisions of the collective bargaining agreement between the Company
and the International Association of Machinists and Aerospace Workers, Local
Lodge No. 330, District No. 65;
 
NOW, THEREFORE, the Plan is hereby amended as follows:
 
I. 
Effective as of August 6, 2012:

 
1.             The table containing Contribution Rates in Section 3.02 of the
Plan shall be deleted and the following shall be substituted therefor:
 
“Effective Date of Contribution Rate
 
Contribution Rate
         
On and after July 30, 2007 but before
August 2, 2010
  $ 1.20            
On and after August 2, 2010 but before
August 1, 2011
  $ 1.30            
On and after August 1, 2011 but before
August 6, 2012
  $ 1.35            
On and after August 6, 2012 but before
August 6, 2013
  $ 1.50            
On and after August 6, 2013 but before
August 6, 2014
  $ 1.65            
On and after August 6, 2014
  $ 1.80”  

 
 
 

--------------------------------------------------------------------------------

 
 
2.             A new Article XVIII shall be added to the Plan as follows:
 
“ARTICLE XVIII
 
LOANS
 
18.01         Eligibility for Loan.  Upon application by (1) any Member who (a)
is on the United States payroll of the Employer , (b) has been actively employed
by a Controlled Entity for a period of at least one year and (c) is receiving
compensation other than severance pay from a Controlled Entity, or (2) any
Member (x) who is a party-in-interest, as that term is defined in section 3(14)
of ERISA, as to the Plan, (y) who is no longer employed by the Employer, who is
a beneficiary of a deceased Member, or who is an alternate payee under a
qualified domestic relations order, as that term is defined in section 414(p)(8)
of the Code, and (z) who retains a balance in his Account attributable to Tax
Deferred Savings Contributions or Rollover Contributions under the Plan (an
individual who is eligible to apply for a loan under this Article being
hereinafter referred to as a ‘Member’), the Company may in its discretion direct
the Funding Agent to make a loan or loans to such Member provided that such
Member has not had an outstanding loan from the Plan for at least six months and
provided further that a loan from the Plan to such Member is not prohibited by
applicable law.  Such loans shall be made pursuant to the provisions of the
Company’s written loan procedure, which procedure is hereby incorporated by
reference as a part of the Plan.
 
18.02         Maximum Loan.
 
(a)              A loan to a Member may not exceed 50% of the nonforfeitable
balance of such Member’s Account attributable to Tax Deferred Savings
Contributions or Rollover Contributions.
 
(b)              Paragraph (a) above to the contrary notwithstanding, the amount
of a loan made to a Member under this Article shall not exceed an amount equal
to the difference between:
 
(i)         The lesser of $50,000 (reduced by the excess, if any, of (A) the
highest outstanding balance of loans from the Plan during the one-year period
ending on the day before the date on which the loan is made over (B) the
outstanding balance of loans from the Plan on the date on which the loan is
made) or one-half of the present value of the Member’s total nonforfeitable
accrued benefit under all qualified plans of the Employer or a Controlled
Entity; minus
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)        The total outstanding loan balance of the Member under all other
loans from all qualified plans of the Employer or a Controlled Entity.
 
(c)               A Member may only pledge the portion of his Account
attributable to Tax Deferred Savings Contributions or Rollover Contributions as
security for a loan pursuant to this Article.”
 
II. 
As amended hereby, the Plan is specifically ratified and reaffirmed.

 
EXECUTED, this 29th day of August, 2012, effective for all purposes as provided
above.
 

 
CAMERON INTERNATIONAL CORPORATION
         
By:
/s/  Roslyn R. Larkey
   
Name:
Roslyn R. Larkey
   
Title:
Vice President, Human Resources
 

 
 
 

--------------------------------------------------------------------------------

 
 
EIGHTH AMENDMENT TO THE
INDIVIDUAL ACCOUNT RETIREMENT PLAN
FOR
BARGAINING UNIT EMPLOYEES
AT THE CAMERON INTERNATIONAL CORPORATION
BUFFALO, NEW YORK PLANT
(As Amended and Restated Effective as of January 1, 2008)
 
WHEREAS, CAMERON INTERNATIONAL CORPORATION (the “Company”) has heretofore
adopted the INDIVIDUAL ACCOUNT RETIREMENT PLAN FOR  BARGAINING UNIT EMPLOYEES AT
THE CAMERON INTERNATIONAL CORPORATION BUFFALO, NEW YORK PLANT, as amended and
restated effective as of January 1, 2008 (the “Plan”) for the benefit of its
eligible employees;
 
WHEREAS, the Company desires to amend the Plan to reflect the applicable
provisions of the collective bargaining agreement between the Company and the
International Association of Machinists and Aerospace Workers, Local Lodge No.
330, District No. 65;
 
NOW, THEREFORE, the Plan is hereby amended as follows:
 
III. 
Effective as of August 6, 2012:

 

 
1. 
Section 15.01(b) of the Plan is hereby amended to read as follows:

 
“(b)           A Member who has made no Tax Deferred Savings Contributions to
the Plan, and who terminates employment and subsequently recommences
participation in the Plan, shall be reinstated with the years of Vesting Service
with which he was credited prior to his termination of employment, if (i) the
number of his consecutive One-Year Breaks-In-Service is less than five, or (ii)
he had a Vested Interest at the time of such termination.  A Member who has made
Tax Deferred Savings Contributions to the Plan shall be reinstated with the
years of Vesting Service with which he was credited prior to his termination of
employment if he subsequently recommences participation in the Plan.”
 
IV. 
As amended hereby, the Plan is specifically ratified and reaffirmed.

 
 
 

--------------------------------------------------------------------------------

 
 
EXECUTED, this 1st day of October, 2012, effective for all purposes as provided
above.
 

 
CAMERON INTERNATIONAL CORPORATION
         
By:
/s/ Roslyn R. Larkey
   
Name:
Roslyn R. Larkey
   
Title:
Vice President, Human Resources
 

 
 

--------------------------------------------------------------------------------